 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 1 of 13 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


PERFECT KETO, LLC,                           )
                                             )
      Plaintiff,                             )
                                             )    Case No. 8:21-cv-01295
v.                                           )
                                             )    Jury Trial Demanded
UNIVERSITY OF SOUTH FLORIDA                  )
BOARD OF TRUSTEES,                           )
UNIVERSITY OF SOUTH FLORIDA                  )
RESEARCH FOUNDATION, INC.                    )
and                                          )
AXCESS GLOBAL SCIENCES, LLC,                 )
                                             )
      Defendants.                            )
                                             )

                                 COMPLAINT

      Plaintiff Perfect Keto, LLC (“PK”) hereby brings this Complaint against

Defendants University of South Florida Board of Trustees (“USF”), University of

South Florida Research Foundation, Inc. (“USFRF”) and Axcess Global Sciences,

LLC (“Axcess”) and alleges as follows:

                          NATURE OF THE ACTION

      1.     This is a declaratory judgment action arising under the Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq., and the Patent Laws, 35 U.S.C. § 1 et seq.

PK seeks a judicial declaration of non-infringement and invalidity of U.S. Patent

No. 10,646,462 for Compositions and Method for Producing Elevated and


                                         1
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 2 of 13 PageID 2




Sustained Ketosis (“the ‘462 patent”). PK also asserts Texas state law claims

seeking compensation for damages arising out of Axcess’ tortious interference

with PK’s business.

                                  THE PARTIES

      2.     PK is a Delaware Limited Liability Corporation with its principal

place of business at 1800 East 4th Street, Unit 101, Austin, TX 78702.

      3.     USF is a public body responsible for governing the University of

South Florida and its several campuses, and maintains its principal place of

business at 4202 East Fowler Avenue, Tampa, FL 33620.

      4.     USFRF is a not for profit corporation formed under Chapter 617

Florida Statutes, and a direct support organization of the University of South

Florida pursuant to 1004.28 Florida Statutes. USFRF has its principal place of

business at 3802 Spectrum Boulevard, No. 100, Tampa, FL 33612.

      5.     Pursuant to the public records of the U.S. Patent Office, at

Reel/Frame 04069/0797, the ‘462 patent inventors assigned their rights in the

‘462 patent to USF on June 5, 2017.

      6.     Upon information and belief, USF granted to USFRF a royalty-free,

exclusive license, including the right to sublicense, to the ‘462 patent that

included the rights to make, have made, develop, use, lease, import, export, offer

to sell, sell and have sold, the invention claimed in the ‘462 patent (“USF-USFRF

License”).
                                         2
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 3 of 13 PageID 3




      7.     Pursuant to rights granted to it by the USF-USFRF License, USFRF

granted Axcess Global an exclusive license to the ‘462 patent, including the right

to sublicense, as part of an August 31, 2017 Standard Exclusive License

Agreement With Sublicensing Terms. (“USFRF-Axcess License”).

      8.     The USFRF-Axcess License includes a provision requiring all notices

required under the license be sent to Axcess at an address in St. Petersburg,

Florida, which is within this District.

      9.     The USFRF-Axcess License includes a choice of law provision

identifying Florida law as the controlling law.

      10.    Upon information and belief, Axcess is a Utah Limited Liability

Company with its principal place of business at 2157 South Lincoln Street, Salt

Lake City, UT 84106.

                          JURISDICTION AND VENUE

      11.    PK brings this action under Title 35 of the United States Code, and

under 28 U.S.C. §§ 2201 and 2202, to obtain a judicial declaration of non-

infringement and invalidity of the ‘462 patent. Accordingly, this matter is within

the Court’s original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

      12.    PK’s claim against Axcess for tortious interference with business

relations falls within this Court’s supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367(a) insofar as Axcess’ unjustified filing of patent infringement complaints
                                          3
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 4 of 13 PageID 4




with Amazon.com has interfered with PK’s lawful business relations, including

specifically its ability to sell its products via Amazon.com. Accordingly, PK’s

state law claim is so related to its claims for declaratory judgment of non-

infringement and invalidity of the ‘462 patent that the form part of the same case

or controversy under Article III.

       13.   This Court has personal jurisdiction over USFRF insofar as it is a

Florida nonprofit corporation with its principal place of business within this

District.

       14.   This Court has personal jurisdiction over Axcess insofar as it entered

into the USFRF-Axcess License in this District and directed all notices required

by the USFRF-Axcess License be delivered to Axcess within this District.

       15.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3).

                                 BACKGROUND

       16.   PK develops and markets healthy snacks and nutritional products

that benefit consumers seeking to increase their health and lose weight as part of

a “keto” diet.

       17.   PK markets its products through multiple channels, including

Amazon.com.

       18.   PK recently negotiated with multiple parties to sell all of its assets,

and has entered into an asset sale agreement with a third party that has not yet

closed.
                                         4
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 5 of 13 PageID 5




      19.   Axcess is one of the parties with which PK negotiated but PK

entered into an asset sale agreement with another party.

      20.   Axcess knows that Amazon.com is an important channel for PK’s

marketing and sales of its products.

      21.   When Axcess and PK did not reach an agreement, one of Axcess’

founders threatened, in communications to PK’s founder, that Axcess would

“shut [PK’s] skus down”; asserted that PK has “4 products that are violating

[Axcess’] patents that [PK] will have to stop selling immediately”; and asserted

that Axcess “own[s] all the IP in this space and we are going to enforce it.”

      22.   Axcess has alleged in complaints to Amazon.com that two of PK’s

products, Perfect Keto Nootropic Brain Supplement and Perfect Keto Perform

Pre Workout Powder, infringe the ‘462 patent.

      23.   As a result of Axcess’ complaints, Amazon.com has removed listings

of PK’s products from sale on the Amazon.com website.

      24.   Neither PK’s Perfect Keto Nootropic Brain Supplement product nor

its Perfect Keto Perform Pre Workout Powder product infringe any claim of the

‘462 patent at least because neither product contains any beta-hydroxybutyrate

monomer salt mixture, which is an element of every claim of the ‘462 patent.

      25.   Axcess’ actions have harmed, and will continue to harm, PK through

Axcess’ improper assertion of the ‘462 patent to cause Amazon.com to remove

PK’s product listings from sale on the Amazon.com website.
                                         5
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 6 of 13 PageID 6




      26.       Amazon.com will not allow PK’s de-listed products to be re-listed

without a court order.

      27.       As a direct and proximate result of Axcess’ wrongful conduct, PK

has been damaged not only by the prevention of the sale of its Perfect Keto

Nootropic Brain Supplement and its Perfect Keto Perform Pre Workout Powder

products on Amazon.com but also related products that are typically purchased

with one or both of these products.

    COUNT I: DECLARATORY JUDGMENT OF NON-INFRINGEMENT

      28.       PK realleges and incorporates paragraphs 1 through 27 as if fully set

forth herein.

      29.       As a result of the acts set forth herein, there is a substantial

controversy between PK, on the one hand, and the Defendants, on the other

hand, that is of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.

      30.       A judicial declaration is necessary and appropriate so that PK may

definitively establish its rights with respect to the sale of its products in view of

the ‘462 patent.

      31.       Such a determination is further necessary to bar Defendants from

continuing to misuse the ‘462 patent through assertions of infringement by PK

made to third party retailers such as Amazon.com and convincing such third-


                                           6
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 7 of 13 PageID 7




party retailers to remove PK’s products from their websites and other sales

channels.

      32.       Upon information and belief, Defendants know or should have

known that PK’s products do not infringe any claim of the ‘462 patent.

      33.       However, Axcess intentionally approached Amazon.com only after

Axcess and PK did not reach an agreement to sell PK’s assets to Axcess, and filed

complaints to remove PK’s products even though those products do not infringe

the ‘462 patent.

      34.       The complaints filed by Axcess with Amazon.com continue to result

in PK’s products being unavailable on Amazon.com, and this situation will

continue until PK is able to provide Amazon.com with a judicial declaration

showing that the ‘462 patent is not infringed and/or invalid.

      35.       Defendants’ conduct makes this case an exceptional one, entitling

PK to an award of its reasonable attorneys’ fees and costs.

      36.       PK is entitled to a declaratory judgment that it does not infringe

directly or indirectly, literally or under the doctrine of equivalents, any claim of

the ‘462 patent.

            COUNT II: DECLARATORY JUDGMENT OF INVALIDITY

      37.       PK realleges and incorporates paragraphs 1 through 27 as if fully set

forth herein.


                                           7
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 8 of 13 PageID 8




      38.       The ‘462 patent claims recite compositions and methods for inducing

ketosis, suppressing appetite, or promoting weight loss in a mammal, with the

compositions comprising mixtures of (i) a medium chain fatty acid or ester

thereof, and (ii) a beta-hydroxybutyrate (“BHB”) monomer salt mixture made up

of various specified BHBs in specific mixtures and amounts, and the methods

reciting administration of the foregoing compositions.

      39.       Compositions for inducing ketosis, suppressing appetite, or

promoting weight loss in a mammal, comprising mixtures of (i) a medium chain

fatty acid or ester thereof, and (ii) a beta-hydroxybutyrate (“BHB”) monomer salt

mixture made up of various specified BHBs in specific mixtures and amounts

were disclosed in publications that were published at least as early as 1990,

which were not considered by the U.S. Patent Office during prosecution of the

‘462 patent.

      40.       Such publications also disclosed to persons of ordinary skill in the

art administering such compositions to achieve the goal of inducing ketosis,

suppressing appetite, or promoting weight loss in a mammal.

      41.       Such prior art publications render the ‘462 patent claims invalid

under 35 U.S.C. §§ 102 and/or 103.

 COUNT III: TORTIOUS INTERFERENCE WITH CONTRACT BY AXCESS

      42.       PK realleges and incorporates paragraphs 1 through 27 as if fully set

forth herein.
                                           8
 Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 9 of 13 PageID 9




      43.    PK has had a contract with Amazon.com pursuant to which PK has

been permitted to sell its products, including without limitation Perfect Keto

Nootropic Brain Supplement and Perfect Keto Perform Pre Workout Powder, on

the Amazon.com website in exchange for a fee per sale (“Amazon Contract”).

      44.    The Amazon.com contract is valid and enforceable.

      45.    Axcess was aware of the Amazon Contract as a result of its

negotiations with PK regarding a potential corporate transaction, and because

Axcess sells products on Amazon.com through its affiliate Real Ketones, which

provided Axcess information regarding Amazon’s terms and conditions relating

to sellers such as PK.

      46.    Axcess      willfully,   intentionally   and   unjustifiably   induced

Amazon.com to breach its contract with PK and prevent PK from selling its

products on Amazon.com by making false claims of patent infringement against

PK.

      47.    Axcess actively persuaded and encouraged Amazon.com to prohibit

PK from selling its products on the Amazon.com website by filing multiple

complaints with Amazon.com alleging that PK’s products infringe the ‘462

patent.

      48.    Amazon.com did breach its contract with PK by preventing PK from

selling its Perfect Keto Nootropic Brain Supplement and Perfect Keto Perform


                                           9
Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 10 of 13 PageID 10




Pre Workout Powder products on the Amazon.com website without valid

reason, as a result of Axcess’ wrongful conduct.

      49.       Pursuant to Texas state law, PK has suffered damages as a result of

Axcess’ wrongful conduct at least insofar as it has been prevented from selling

all of its products through Amazon.com and has lost sales of its Perfect Keto

Nootropic Brain Supplement and Perfect Keto Perform Pre Workout Powder

products and related products as a result of Axcess’ tortious misconduct.

               COUNT IV: TORTIOUS INTERFERENCE WITH
            PROSPECTIVE ECONOMIC ADVANTAGE BY AXCESS

      50.       PK realleges and incorporates paragraphs 1 through 27 as if fully set

forth herein.

      51.       PK has had a business relationship with Amazon.com whereby PK

has been permitted to sell its products, including without limitation Perfect Keto

Nootropic Brain Supplement and Perfect Keto Perform Pre Workout Powder, on

the Amazon.com website in exchange for a fee per sale.

      52.       PK reasonably expected that it would continue to sell all of its

products, including without limitation Perfect Keto Nootropic Brain Supplement

and Perfect Keto Perform Pre Workout Powder, on the Amazon.com website.

      53.       Axcess was aware of PK’s business relationship with Amazon.com

as a result of its negotiations with PK regarding a potential corporate transaction,

and because Axcess contacted Amazon.com regarding PK’s products being sold

                                           10
Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 11 of 13 PageID 11




on the Amazon.com website, which shows that Axcess knew that PK expected to

continue selling its products on the Amazon.com website.

      54.   Axcess     willfully,   intentionally     and      unjustifiably   induced

Amazon.com     to    partially terminate the        business    relationship   between

Amazon.com and PK and PK’s expectancy that the relationship would continue

in full, and to prevent PK from selling its products on the Amazon.com website

by making false claims of patent infringement against PK.

      55.   Axcess actively persuaded and encouraged Amazon.com to prohibit

PK from selling its products on the Amazon.com website by filing multiple

complaints with Amazon.com alleging that PK’s products infringe the ‘462

patent.

      56.   Amazon.com did partially terminate its business relationship with

PK and prevent PK from selling its Perfect Keto Nootropic Brain Supplement and

Perfect Keto Perform Pre Workout Powder products on the Amazon.com website

without valid reason, as a result of Axcess’ wrongful conduct.

      57.   Pursuant to Texas state law, PK has suffered damages as a result of

Axcess’ wrongful conduct at least insofar as it has been prevented from selling

all of its products through Amazon.com and has lost sales of its Perfect Keto

Nootropic Brain Supplement and Perfect Keto Perform Pre Workout Powder

products and related products as a result of Axcess’ tortious misconduct.

                              PRAYER FOR RELIEF
                                        11
Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 12 of 13 PageID 12




      WHEREFORE, PK respectfully prays for this Court to enter an Order

granting the following relief on the claims set forth herein and against

Defendants, University of South Florida Board of Trustees, University of Florida

Research Foundation, Inc., and Axcess Global Sciences, Inc.:

      (a)      A declaration that PK’s Perfect Keto Nootropic Brain Supplement

               and Perfect Keto Perform Pre Workout Powder products do not

               infringe directly or indirectly, literally or under the doctrine of

               equivalents, any valid claim of the ‘462 patent;

      (b)      A declaration that all claims of the ‘462 patent are invalid;

      (c)      A declaration that this is an exceptional case and that PK is the

               prevailing party, awarding PK its reasonable attorneys’ fees

               pursuant to 35 U.S.C. § 285, and its costs;

      (d)      An injunction enjoining Defendants and those acting in concert

               with them from alleging to third parties that PK’s products

               infringe any claim of the ‘462 patent so as to induce removal of

               such products from any marketing and/or sales channels;

      (e)      An award sufficient to compensate PK for Axcess’ tortious

               conduct; and

      (f)      Such other and additional legal and equitable relief as the Court

               deems just and proper.



                                        12
Case 8:21-cv-01295-MSS-JSS Document 1 Filed 05/27/21 Page 13 of 13 PageID 13




                                    JURY DEMAND

        Plaintiff, Perfect Keto, LLC, demands a jury trial on all issues triable by

jury.

        Dated: May 27, 2021

                                       /Woodrow H. Pollack/
                                       Woodrow H. Pollack
                                       Lead Counsel
                                       Fla. Bar No.: 026802
                                       SHUTTS & BOWEN, LLP
                                       4301 W Boy Scout Blvd, Suite 300
                                       Tampa, Florida 33607
                                       (813) 463-4894
                                       wpollack@shutts.com

                                       Kevin J. O’Shea
                                       OShea Law LLC
                                       1744 Ridge Road
                                       Jackson, MO 63755
                                       (573) 388-2296
                                       koshea@oshealawllc.com
                                       Motion for Special Admission Forthcoming


                                       Attorneys for Plaintiff




                                         13
